DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "said control valve". There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites “said membranes are tubular”. It is unclear which membranes are referred back to, the CMF membrane filter or the RO membranes. 
Claim 33 also recites “said tubular abrasion resistant ceramic filter membranes”. This lacks antecedent basis in the claims.
Claim 33 recites “said recirculation loop”. It is unclear which recirculation, the RO or CMF, is being referred back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. in view of HRO (2012, PDF in file).
Claims 28, 31, and 32: Bhattacharya et al. teach a water filter comprising a ceramic microfiltration system (title) said system including a ceramic microfiltration membrane (page 49, para. 3), a source of water (Fig. 1, raw composite tannery wastewater), means for adjusting the pH of the water prior to entering the CMF recirculation loop (Fig. 1, wastewater tank), a CMF feed pump (Fig. 1, CMF feed pump), a concentrate recirculation return conduit (Fig. 1, path from CMF back to wastewater tank), a reject port shown at the interface of the recirculation line and the CMF module (Fig. 1), a filtrate port and conduit (line to CMF treated tannery wastewater tank), the claimed RO system and recirculation loop including a pretreatment device (Fig. 1, CMF treated tannery wastewater tank), a RO module, a reject recirculation line, a pump (Fig. 1, RO high pressure Pump), a RO concentrate reject port for communication of RO concentrate to 
They do not depict a recirculation pump in the CMF concentrate recirculation line, however, one of ordinary skill in the art would understand that a pump would be required to pressurize the flow of the reject in order to flow back to the feed tank, as is the typical use of a pump.
They also do not teach a bank of RO filter membranes, a plurality of banks, or a plurality of CMF modules.
However, simply providing additional filter membranes to make a “bank”, additional banks of membranes, or additional CMF membranes would have been obvious to one of ordinary skill in the art at the time of the invention for the benefit of increasing separation capacity.
Bhattacharya et al. do not teach controlling the flow of RO concentrate in the RO return conduit to maintain a constant pressure differential across the RO filter bank.
	HRO teaches a protocol for a reverse osmosis system wherein a concentrate waste valve of the RO system is used to adjust the RO system to the predetermined pressure (Page 23, Step 5). 
	One of ordinary skill in the art at the time of the invention would have found it obvious to modify Bhattacharya et al. and incorporate a concentrate waste valve and use the concentrate waste valve to adjust the pressure of the RO system to the desired pressure differential. Membrane pressure differential is a result effective variable in reverse osmosis filtration which is controlled to optimize separation efficiency.
Claims 29 and 30: Bhattacharya et al. and HRO do not teach that the type of water treated is laundry wastewater or food processing wastewater. 

Allowable Subject Matter
Claims 23-27 and 34 are allowable.
Claim 33 is rejected under 112, 2nd paragraph but would be allowable if amended to correct the 112, 2nd paragraph issues.
Claims 28-32 are rejected.
Response to Arguments
Applicant’s arguments with respect to claims 28-34 have been considered but are moot because the previous claims 16-22 were all cancelled and new claims 28-34 are added.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778